CaSe 18-15705-btb Doc 28 Entered 11/02/18 15:58:05 Page 1 of 1

NVB 250E (Rev. 4/16)

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
IN RE: BK-18-15705-leb
CHAPTER 7
HOWARD MISLE
Alleged Debtor(S) AMENDED SUMMONS TO DEBTOR
IN INVOLUNTARY CASE

 

To the above named alleged debtor(s):

A petition under title ll, United States Code Was filed against you on 9/24/ 18 in this bankruptcy court, requesting an
order for relief under chapter 7 of the Bankruptcy Code (Title 11 of the United States Code).

YOU ARE SUMMONED and required to file With the clerk of the bankruptcy court a motion or answer to the
petition Within 21 days after the service of the summons. A copy of the petition is attached.

 

Address of the Clerk:

Clerk, U.S. Bankruptcy Court
Foley Federal Building and U.S. Courthouse
300 Las Vegas Blvd., South
Las Vegas, NV 89101

 

 

 

At the same time, you must also serve a copy of the motion or answer upon the petitioner/petitioner's attorney.

 

Name and Address of Petitioner/Petitioner's Attorney:

Muehlbauer LaW Offlce, Ltd.
7915 West Sahara Ave., Suite 104
Las Vegas, NV 89117

 

 

 

